Citation Nr: 0524904	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  00-20 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hypertension, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the appellant's 
application to reopen a claim for service connection for 
hypertension.  In October 2001, the RO also denied service 
connection for PTSD.  In May 2003, the Board remanded the 
present matter for additional development and due process 
concerns.  

The veteran was afforded a personal hearing in June 2005 
before the undersigned Veterans Law Judge.  At that time, it 
was noted that it was to be determined whether the issue of 
entitlement to service connection for PTSD was on appeal, 
although the veteran presented testimony on the issue.  The 
Board finds that the VA Form 646 dated October 18, 2002, 
which was received at the RO on October 24, 2002, is a timely 
substantive appeal on this issue.  Accordingly, the issue of 
service connection for PTSD is on appeal before the Board.  

The claims for service connection for PTSD and hypertension 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


FINDINGS OF FACT

1.  In July 1984, the RO denied entitlement to service 
connection for hypertension.  The veteran did not appeal.  

2.  Evidence received since the July 1984 RO decision denying 
entitlement to service connection for hypertension is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1984 RO decision denying entitlement to service 
connection for hypertension is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the RO's July 1984 decision 
denying entitlement to service connection for hypertension is 
new and material; thus, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002) (applicable 
to claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist with regard to the issue of whether new and material 
evidence has been received has been met to the extent 
necessary to reopen the claim, such that any deficiency in 
this regard is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

I.  Factual background

The veteran's separation examination dated in October 1974 
shows that he was diagnosed as having labile hypertension and 
that his blood pressure (BP) was 132/98.

Following service, the veteran was treated at the Houston VA 
treatment facility in February 1982.  He referred to a 
history of hypertension off and on but was on no medication 
for that problem.  Blood pressure was 120/80.

The veteran received private medical treatment from St. 
Joseph Hospital in September 1982.  He was admitted to the 
hospital with complaints of severe anterior chest pain.  He 
denied any previous history of known hypertension.  His BP 
was 120/80 and 115/70 with normal heart sounds.  Additional 
readings of 118/94, 110/66, and 190/90 were also recorded in 
conjunction with a stress test.  He was diagnosed as having 
an unstable angina, history compatible with chronic 
obstructive pulmonary disease, history of alcoholism, history 
of abdominal wound and mild obesity.  

In March 1984, the veteran was admitted to St. Raphael 
Hospital for treatment with complaints of chest pain.  His BP 
was 134/100 and 102-130/60-80.  He was diagnosed as having 
chest pain of uncertain etiology.  

In July 1984, the RO denied service connection for 
hypertension.  The RO noted that on separation, he was 
diagnosed as having labile hypertension, however, there was 
no evidence of a hypertensive condition post service.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated July 23, 1984.  He did not appeal.

The veteran sought to reopen his claim for hypertension in 
August 1999 stating that he had been treated at the VA 
facilities in Canton and Cleveland, Ohio, and Houston, Texas,  
He also stated that he was treated at the VA facility in Los 
Angeles, California, and/or Brentwood as soon as he was 
discharged from service.  In November 1999, the RO denied 
reopening the claim as no new and material evidence was 
submitted.  The veteran timely appealed.

The veteran received medical treatment from West Haven VA 
facility from September 1996 to September 2000.  The records 
showed that in June 1998, the veteran's BP was 150/80.  He 
reported that he was diagnosed with hypertension while he was 
actively using cocaine.  In January 1999, the veteran's BP 
was reported at 177/113.  In July 1999, the veteran underwent 
a cardiac catheterization.  At that time, his BP was 180/90 
with a pulse in the 80s and he was reported to have had a 
long history of hypertension.  In October 1999, the veteran's 
BP was 150/80 and in May 2000 his was 168/118, at which time 
he was diagnosed as having hypertension without control.  In 
May 2000, the veteran was admitted to the emergency room with 
a hypertensive crisis and associated left sided chest pain.  
His BP reached 213/108.  

During a September 2000 personal hearing, the veteran stated 
that he received treatment for his hypertension directly 
following service from the Brentwood VA facility.  He also 
stated that he was hospitalized in Vietnam around March 1970 
for heart problems and was diagnosed for hypertension in 
Korea in 1973.  

During the June 2005 personal hearing, the veteran stated 
that he did not receive treatment for eight years after 
service for his hypertension.  He contends that he had 
hypertension since service and waited so long to get 
treatment because following service he had been abusing drugs 
and alcohol and was in denial that he had a condition.  He 
began receiving treatment for his hypertension in 1982 and 
continued to have treatment until the date of the hearing.  


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for hypertension may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

In July 1984, the RO denied the veteran's claims for 
entitlement to service connection for hypertension.  As he 
did not appeal, that decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).   

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(applicable to claims filed prior to August 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received subsequent to the July 1984 final RO 
decision is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the RO's July 1984 rating decision, the record 
did not contain evidence showing that the veteran suffered 
from hypertension or high blood pressure.  The earlier 
evidence considered showed BP readings within the normal 
range.  Evidence obtained since that time shows that the 
veteran has been diagnosed and treated for hypertension.  In 
addition, his VA medical records state that he has had a long 
history of hypertension.

The Board finds that this additional evidence associated with 
the claims file since the July 1984 RO decision bears 
directly or substantially upon the specific matter under 
consideration because by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Consequently, the record contains new and material 
evidence, and the claim must be reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for hypertension is reopened; the appeal 
is granted to this extent only.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Given that the veteran has submitted medical evidence 
supporting his claim for hypertension, on remand he should be 
afforded a VA examination to obtain a medical opinion that 
considers all relevant evidence of record.  In the Board's 
view, such opinion is necessary for a determination on the 
merits of the claims.  See 38 U.S.C.A. § 5103A(d). 

Additionally, during his September 2000 personal hearing, the 
veteran stated that he was treated for hypertension directly 
following service at the Brentwood VA facility.  He has also 
reported receiving treatment for hypertension at the VA 
facilities in Canton and Cleveland, Ohio.  These records 
should be obtained on remand.

With respect to PTSD, the veteran had been diagnosed as 
having PTSD.  During his June 2005 hearing, he described his 
in-service stressors.  He stated that in November or December 
1969, while leading trucks in a convoy, he was attacked and 
the truck he was riding in flipped over.  He was wounded and 
hospitalized for a shrapnel wound in his abdomen.  He stated 
that he saw many people wounded and killed, including his 
friend R.J., who now lives in New Orleans.  The veteran has 
also reported being under constant rocket attack, being 
involved in firefights, and witnessing the burning of 
villages.  There is no indication that the RO has attempted 
to verify the veteran's alleged stressors.  Should any 
stressor be verified, a VA examination would prove helpful in 
this case.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
the veteran's treatment records for 
hypertension from the Los Angeles and/or 
Brentwood VA treatment facility, dated in 
1974, as well as any treatment records from 
the Canton and Cleveland, Ohio, VA treatment 
facilities.  All efforts to obtain VA records 
should be fully documented, and the VA 
facilities must provide a negative response 
if records are not available.

2.  Advise the veteran to submit more 
specific and any verifying information that 
he can regarding the stressors he claims to 
have experienced in service.  He should 
provide as many details as possible of the 
claimed stressors such as dates, places, 
detailed descriptions of the events, and any 
other identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying detail.  
He may submit statements from fellow service 
members or others that witnessed or knew of 
the alleged events at the time of their 
occurrence.  

3.  After a response is received from the 
veteran or the time for response expires, 
request that USASCRUR provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with a description of his 
alleged stressors as identified, as well as 
any other stressors he describes in response 
to the above request for information.  
Provide USASCRUR with copies of any lay 
statements of record and personnel records 
obtained showing service dates, duties, and 
units of assignment.  If unable to provide 
such information, they should be asked to 
identify the agency or department that could 
provide such information and the RO should 
conduct follow-up inquiries accordingly.

4.  If it is determined that any of the 
veteran's stressors are verified, a VA 
psychiatric examination should be conducted.  
The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination.  
The examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination  Any further indicated tests and 
studies to include psychological studies are 
to be conducted. 

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be related to 
the stressor or stressors reported by the 
veteran and established as having occurred 
during the veteran's active service.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

5.  Schedule the veteran for a VA 
hypertension examination.  The claims file 
must be made available to the examiner, and 
the examiner should review the claims file 
and indicate in the report that the claim 
file was in fact reviewed.  Any indicated 
tests should be accomplished.  

The examiner should state whether it is at 
least as likely as not (i.e., whether there 
is at least a 50 percent probability) that 
the veteran's current hypertension had its 
onset during active service or within one 
year thereafter, or is related to any in-
service disease or injury.  A detailed 
rationale for any opinion expressed should be 
provided, and the examiner should discuss the 
diagnosis of labile hypertension on 
separation examination in October 1974.

6.  Then, readjudicate the appellant's claims 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claims remains adverse to the appellant, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


